Citation Nr: 0110760	
Decision Date: 04/12/01    Archive Date: 04/23/01	

DOCKET NO.  00-13 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or at the 
housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Cleveland.


FINDINGS OF FACT

1.  The veteran is in receipt of nonservice-connected pension 
benefits based on consideration of disabilities which 
include:  Spinal compression of the lumbar spine, with 
related symptomatology of impotence, urinary dysfunction, and 
bowel dysfunction, rated as 60 percent disabling; inadequate 
personality and anxiety disorder, rated as 30 percent 
disabling; left inguinal hernia, rated as 10 percent 
disabling; varicose veins of the right lower extremity, rated 
as 10 percent disabling; varicose veins of the left lower 
extremity, rated as 10 percent disabling; high blood 
pressure, rated as 10 percent disabling; amblyopia on the 
left, rated as noncompensably disabling; and acne, also rated 
as noncompensably disabling.  The combined evaluation, with 
consideration of the bilateral factor, is 80 percent.

2.  The veteran is capable of performing many of the 
activities of daily living, is able to walk without the 
assistance of another person, and is physically and mentally 
able to protect himself from the everyday hazards of life.

3.  The veteran does not have a single permanent disability 
ratable at 100 percent under regular schedular evaluation and 
is not substantially confined as a direct result of his 
disabilities to his dwelling and the immediate premises, or 
if institutionalized to the ward or clinical area.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance or by reason of 
being housebound have not been met. 38 U.S.C.A. §§ 
1502(b)(c), 1521(d)(e), 5107 (West 1991); 38 C.F.R. §§ 3.351, 
3.352(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans entitled to nonservice-connected disability pension 
may be entitled to an increased rate of pension if in need of 
regular aid and attendance, or, if not rated as being in need 
of regular aid and attendance, having a disability rated as 
permanent and total together with independent disability of 
60 percent or more, or by reason of being permanently 
housebound.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.314(b)(3).

38 C.F.R. § 3.351 sets forth criteria for determining whether 
increased pension is payable to a veteran by reason of need 
for aid and attendance or by reason of being housebound.  Aid 
and attendance is defined as helplessness or being so nearly 
helpless as to require the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(b).  The veteran will be 
considered in need of regular aid and attendance if he is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual fields to 5 degrees or less; is a patient in a 
nursing home because of mental or physical incapacity; or, 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351(c).

38 C.F.R. § 3.352 sets out the criteria for determining the 
need for aid and attendance and whether a veteran is 
"permanently bedridden."  Such provides that the following 
will be accorded consideration in determining the need for 
regular aid and attendance:  Inability of claimant to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, and so forth); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.

"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest and bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph will be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  38 C.F.R. 
§ 3.352.

It is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there be a constant need.  Determinations that the 
veteran is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him or her to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).

The veteran will be found to be permanently housebound by 
reason of his disabilities if he is substantially confined to 
his dwelling and the immediate premises, or if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disabilities and resultant 
confinement will continue throughout his lifetime.  
38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d).

The United States Court of Appeals for Veterans Claims has 
interpreted 38 C.F.R. § 3.352(a) as meaning that although all 
of the enumerated factors need not be met for a finding of 
helplessness, at least one of the factors must be found in 
determining such a finding.  Turco v. Brown, 9 Vet. App. 222 
(1996).

Determinations regarding special monthly pension are to be 
based on review of the entire evidence of record.  See Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Factual Background

Of record are reports of VA outpatient visits on periodic 
occasions dating between 1997 and 1999.  At the time of one 
visit in June 1999, the social worker reported that the 
veteran had been moved to her caseload in March 1998 and had 
done well.  He was described as alert and oriented.  The 
veteran often acted as if he did not understand things, but 
when pressed, he appeared to be manipulative and wanted 
someone else to handle his problems.  It was noted that if he 
was placed under any pressure, he would become almost 
immobile with physical pain/problems.  There were no 
hallucinations.  The veteran was encouraged to do personal 
hygiene at least twice a week.  His appetite was described as 
excellent, and it was noted that he walked to the local 
restaurants and stores.  Notation was made that the veteran 
complained of services from the VA Medical Center in 
Chillicothe and transferred his medical and psychiatric care 
to the Dayton VA Medical Center where he received treatment.  
He traveled there by way of shuttle and stayed in the 
hospitality house on an as needed basis.  Notation was also 
made that the veteran had declined moving to Dayton to a 
State home, because he thought it was too expensive.  He 
appeared to be compliant with medications and treatment.

At the time of a home visit by a social worker in late July 
1999, it was indicated that supportive psychotherapy was 
provided and the veteran voiced no complaints.  He was to be 
seen once a month by a social worker to assist in his 
community adjustment.

The veteran was accorded a psychiatric examination by VA in 
October 1999.  The veteran stated that he was currently not 
receiving any psychiatric treatment.  He described symptoms 
of chronic anxiety and a depressed mood.

On examination he was described as casually dressed with poor 
personal hygiene.  He was alert and properly oriented.  He 
was cooperative with good eye contact during the interview.  
Motor movements were within normal limits.  Speech was 
logical and goal directed.  Behavior during the interview was 
appropriate.  There was a mild bilateral tremor in the hands.  
He displayed no impulsive behavior.  Affect was reactive.  
Mood was depressed.  He described the neurovegetative 
symptoms of depression, including anergia and anhedonia.  
Appetite was good and he reported a weight gain of about 40 
pounds over the past two years.  He was experiencing a lot of 
boredom and idleness in his current group home residence and 
he tended to cope with that by overeating.  Concentration 
during the interview appeared to be good.  He denied any 
psychotic symptomatology.  He gave reasonable answers to 
questions testing his formal judgment. 

The Axis I diagnosis was anxiety disorder, not otherwise 
specified.  The current global assessment of functioning 
(GAF) score was estimated at about 65.  When his symptoms 
were less "fulminate," the examiner estimated the global 
assessment of functioning score would be 70.

The examiner noted that the veteran's anxiety was mixed with 
depression.  The veteran stated that he wanted to do things, 
but he felt he could not do them because of his medical 
problems.  He lived in an isolated setting high on a hill and 
was not able to walk the necessary distances to provide him 
with more opportunities for socialization.  He claimed that 
the facilities for veterans in Chillicothe were not 
accessible.  There appeared to be a significant somatic 
focus, but the examiner did not believe the veteran met the 
criteria for a diagnosis of somatoform disorder.  It was 
noted the anxiety, depressed mood, and somatic focus appeared 
to impair the degree of his socialization and ability to care 
for himself.  The examiner believed the veteran was capable 
of making decisions and managing his own benefits.

The veteran was accorded a general medical examination for VA 
at the Ohio State University Medical Center in November 1999.  
It was reported he had received treatment for hypertension 
for about 7 or 8 years and had a history of being labile on 
medications with poorly controlled hypertension.  He also 
complained of low back pain which had been progressive for 
about 20 years and was the source of his current complaint.

On examination blood pressure readings were recorded of 
124/72, 120/70, and 124/78.  These readings were taken after 
the veteran had taken his blood pressure medicine.  Review of 
systems was also significant for tenesmus and frequent chest 
discomfort.  The veteran also complained of varicose veins in 
the lower extremities.  He related that because of his back 
problems, he was given a walker by VA. 

On current examination he showed a decreased range of motion 
of the lumbar spine in the area of flexion and extension.  
Flexion was limited to 70 degrees, and extension was limited 
to 20 degrees.  There was discomfort upon both maneuvers.  
The remainder of examination showed a heart rate that was 
regular and rhythmic without evidence of murmur, rub, or 
gallop.  Lungs were clear to auscultation bilaterally.  
Abdominal examination was benign.  

Neurologic examination showed bilateral lower extremity 
hyporeflexia and decreased strength which was equal in the 
lower extremities and which was about 3/4 in intensity of 
what would be expected.

Electrocardiogram tracings showed sinus tachycardia, but were 
otherwise normal.  Magnetic resonance imaging which was done 
for the low back showed degenerative changes causing moderate 
spinal stenosis of the L4/L5 level and compression of the 
spinal sac at that area as well.  The complaints of lower 
extremity varicosities showed predominance of varicosities on 
the medial malleolus in the left lower extremity, but there 
was no evidence of ulceration or breakdown.  Further, there 
was no evidence of ongoing phlebitis or other abnormality.

The impressions were:  Spinal compression in the lumbar 
distribution with related symptomatology of impotence, 
urinary dysfunction, and bowel dysfunction; mild varicose 
veins of the lower extremities; and hypertension, controlled 
on medication without evidence of cardiac involvement.

It was indicated the veteran required the use of a walker for 
ambulation around his home, and this was described by the 
examiner as being quite useful secondary to the low back disc 
disease and spinal compression.  He had difficulty preparing 
his own meals secondary to an inability to stand for a 
prolonged period of time.  He was living with six other 
veterans in a group home.  He was able to bathe himself.  It 
was added that while he ambulated with a walker at a slow 
pace, he was able to maneuver so that he was not a danger to 
himself.  The examiner stated the veteran was able to care 
for himself in most capacities except for those which 
required large amounts of physical exertion.  The examiner 
opined that the veteran would likely benefit from some type 
of assistance with regard to meals and providing groceries, 
doing errands, and getting to and from physician 
appointments.  However, the veteran was described as able to 
manage his own finances and as able to ambulate, albeit 
without difficulty, and to bathe himself, and to care for 
himself to the point where 24 hour nursing assistance was 
likely not indicated.

Analysis

There is no evidence showing that the veteran is blind or 
nearly blind, or that he is confined to a nursing home.  
38 C.F.R. § 3.351.  The medical reports of record include the 
veteran's own statements as to his need for the use of a 
walker and his need for help with regard to meals, getting 
groceries, and getting to and from the doctor's office.  A 
physician who conducted a psychiatric examination of the 
veteran in October 1999 opined that the veteran had anxiety, 
depression, and somatic focus which impaired the degree of 
his socialization and his ability to care for himself.  The 
physician who conducted the examination of the veteran for VA 
in November 1999 indicated that while the veteran was able to 
bathe himself and care for himself in most capacities, except 
for those requiring large amounts of physical exertion, the 
veteran would likely benefit from some type of assistance 
with regard to preparing his meals, getting his groceries, 
doing errands, and getting transportation to and from medical 
appointments.  Further, while that physician noted the 
veteran was able to ambulate, he noted this was with 
difficulty.  The record shows the veteran has a bad back and 
his psychiatric impairment has been described as appearing to 
impair his ability to care for himself.

As previously stated, the criteria for aid and attendance 
benefits is predicate upon a showing that the claimant is 
unable to dress or undress himself, or to keep himself 
ordinarily clean and presentable.  There must be the frequent 
need for adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid.  The veteran must be unable to 
feed himself through loss of coordination of upper 
extremities or through extreme weakness; be unable to attend 
to the wants of nature; or possess incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  It appears from the medical evidence 
that the veteran is able to perform the activities of daily 
living without assistance.  While it was indicated that the 
veteran would benefit from help preparing some of his meals, 
running errands and getting to medical appointments, this 
type of assistance is not contemplated by the regulations.  
The purpose of the regulations is to render assistance to 
those veterans who are helpless or so nearly helpless as to 
need regular aid and attendance in the performance of 
personal functions.  The veteran does not meet the threshold 
requirements for this benefit.

Since the veteran does not have a single disability rated at 
100 percent in addition to a disability rated as 60 percent 
disabling, a rating at the housebound rate is not warranted 
under 38 C.F.R. § 3.351(d)(1). He is not confined to his home 
and therefore a rating at the housebound rate is not 
warranted under 38 C.F.R. § 3.351(d)(2). He is not bedridden 
for the purposes of 38 C.F.R. § 3.352.



ORDER

Entitlement to special monthly pension, based on the need for 
regular aid and attendance or at the housebound rate, is 
denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

